Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.


Response to Amendment 

	Applicant’s amendment filed March 31, 2022 has been fully considered and entered.

Allowable Subject Matter
Claims 24-28, 31, 32, 34-39 and 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed March 31, 2022, see pages 8-9, with response to the prior art rejections set forth in the Office Action mailed on March 4, 2022 have been fully considered and are persuasive.  As such, all rejections have been withdrawn.  New claim 44 includes limitations featuring claim language similar to those incorporated from depended claims 30 and 40 containing allowable subject matter, and is thus allowable for the same reasons indicated in the Office Action on March 4, 2022.  Claims 45-50 depend from claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM:00 Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 16, 2022